DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a receiving frame for immobilizing a cartridge, classified in A61M 5/14248.
II. Claims 7-10, drawn to a method of connecting a cartridge, classified in A61M 5/24 and A61M 2005/2433.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Invention I can be used in a materially different process of using the product than the process of Invention II such as connecting the cartridge to the plunger drive after installing a cartridge into the cartridge mount. Moreover, it is the receiving frame required in the method of Invention I also does not require all of the specifics of the device of Invention II.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Specifically, since the method of connecting a cartridge require cartridge frame different from the product and also because the method requires different search strategies and queries for searching for the specific steps while the product requires search strategies and queries specific to searching for the structure of the receiving frame.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Hussein Akhavannik on September 30, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1: the recitations of “said automatic injector” (line 6) and “a driver mount, for” (line 13) should be recited as --said automatic injector housing-- and --a driver mount for--, respectively.
Claim 5: the recitation of “at least 20 Kg*cm” should be amended to recite --at least 20 Kg-cm--.
Claims 2-6 are also objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “wherein said cartridge and said driver mount are mechanically coupled through said plunger driver” (lines 16-17) is confusing because it is 
Moreover, the recitations of “from above” on lines 8 and 15 are confusing because the receiving frame is required to have a ventral side (lower side) and dorsal side (upper side). Therefore, it is unclear if the recitation of “from above” is with respect to the dorsal side or is the from above relative to gravity regardless of the ventral or dorsal sides the receiving frame. However, as best understood from the instant disclosure, the recitations are interpreted as requiring that “from above” is relative to the ventral and dorsal sides of the receiving frame, such that “from above” is dependent on orientation of the dorsal side of the receiving frame.
Regarding claim 4, the recitation of “said motor mount” lack antecedent basis since this is the first recitation of this limitation. It is noted that the motor mount is required in claim 2 but claim 3 is dependent on claim 1. For the purpose of continuous examination, claim 3 is interpreted as being dependent on claim 2 to avoid the confusion.
Claims 2-6 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slate (US Pub. No. 2011/0224616 a1).
Claim 1. Slate discloses a receiving frame for immobilizing a cartridge (312) having a connection feature (330a) to an automatic injector housing (Fig. 9), the cartridge having a needle (i.e., injection needle of the syringe) ([0076]; Fig. 10A) at its distal end, and is mechanically coupled in its proximal end to a plunger driver (356c) ([0079]), comprising: 
a ventral side (Fig. 10B) for fitting into a base portion of said automatic injector ([0077]; Fig. 9; i.e., since frame 316 is fitted into autoinjector 314); and 
a dorsal side (Fig. 10A) having: 
a cartridge mount (316a) for receiving said cartridge from above, said cartridge mount comprises an interference element (315b, 370) with a distal stop (identified distal stop in annotated Fig. 10C), the interference element sized to slidably link to said connection feature and allow said cartridge to slide up to said distal stop ([0076], [0082]), and a snap element (360a) allowing the interference element to receive the connection feature, but inhibiting disconnection of said cartridge ([0085]-[0086]); and 

    PNG
    media_image1.png
    532
    638
    media_image1.png
    Greyscale

a driver mount (316b) for fixedly containing said plunger driver ([0077]; Fig. 10A), said driver mount comprising a walled container (Fig. 10C; i.e., wherein circuit board assembly 318 forms part of a wall of the support section 316b) sized to at least partially surround said plunger driver (Fig. 10C, [0079]; i.e., since elongated pusher 356 is at least partially surrounded) and having an open top for receiving said plunger driver from above (i.e., open at the top as illustrated in Fig. 10A); wherein said cartridge and said driver mount are mechanically coupled through said plunger driver.
Claim 2. Slate discloses the receiving frame of claim 1, further comprising a motor mount (Figs. 10A, 10B, [0077]; i.e., mounting portion of frame 316 that motor 354 is fixedly mounted to) for fixedly containing a motor in operable communication with the plunger driver, said motor mount comprising a walled container sized to at least partially surround said motor and having an open top for receiving said motor from above (i.e., since at least the portion of the frame 316 as indicated in the annotated Fig. 10A forms walls that partially surround motor 354).

    PNG
    media_image2.png
    347
    646
    media_image2.png
    Greyscale

Claim 3. Slate discloses the receiving frame of claim 1, wherein said cartridge mount, said driver mount and said motor mount are made of a unitary piece ([0077], Figs. 10A-10D; i.e., since they are all part of frame 316).
Claim 4. Slate discloses the receiving frame of claim 1, it is noted that the claim do not positively require the cartridge, the plunger driver, and the motor but instead the claim only requires that the receiving frame comprising mounts for receiving a cartridge and a driver. However, Slate does further disclose that frame 316 is capable of receiving a cartridge, a plunger driver, and a motor such that the longitudinal axes of said cartridge, said plunger driver and said motor are positioned on the same plane (Fig. 10A; i.e., plane comprising frame 316).
Claim 6. Slate discloses the receiving frame of claim 1, wherein said interference fit is shaped to surround a portion of said cartridge from a dorsal, a distal and a ventral side of said cartridge portion (Figs. 9 and 10A; i.e., since switch 370 and recess 315b surrounds at least tabs 330a of cassette 312 from the dorsal side, the distal side, and the ventral side after cassette 312 is securely retained in autoinjector 314).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 103 as being unpatentable over Slate (US Pub. No. 2011/0224616 A1).
Claim 5. Slate discloses the receiving frame of claim 1, wherein Slate discloses that the drive system 356 being capable of exerting force of up to about 34 pounds of force ([0089]) and the drive system is positioned in the driver mount (316b) ([0077]; Figs. 10A-10B), but does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783